Citation Nr: 1608731	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-09 299	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for hypoglossal nerve damage incurred due to carotid endarterectomy surgery (neck surgery) conducted at a Department of Veterans Affairs facility in August 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015) and 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the Veteran entitlement to compensation for a 38 U.S.C.A. § 1151 claim due to hypoglossal nerve damage resulting from neck surgery.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although typically a Veteran receives compensation for only service-connected disabilities, a Veteran may also receive compensation for certain disabilities or death proximately caused by VA medical treatment.  38 U.S.C.A. § 1151 (2015).  For the purposes of compensation VA treatment includes but is not limited to: hospital care; medical or surgical treatment; or an examination afforded to the Veteran under any law administered by a VA employee or in a VA facility.  Id.  But see Bartlett v. Shinseki, 24 Vet. App. 328 (2011) (defining the scope of hospital care broadly to include the provision of services by VA to hospitalized patients, such as general supervision of patients in a lock-down psychiatric ward).
However, not all disabilities or side effects of VA treatment are compensable.  To qualify the resulting disability must have been caused by VA treatment and the proximate cause of the resulting disability, condition, or death must be one of the following: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the treatment at issue; or (2) an event "not reasonably foreseeable;" or (3) the provision of training and rehabilitation services as part of an approved rehabilitation program under 38 U.S.C.A. § 3115.  Id.  However, a resulting disability or death cannot be compensable if it is due to the Veteran's willful misconduct, nor can it be caused by the Veteran's failure to follow properly given medical instructions related to treatment.  Id.; 38 C.F.R. § 3.361(c)(3). 

Notably, because actual causation is required, to be compensable the resulting disability cannot come about due to the continuance or natural progress of a disease or injury for which VA treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  To determine whether a resulting disability or death was caused by VA medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition after the treatment has stopped.  38 C.F.R. § 3.361(b).  Evidence of the Veteran's receipt of VA treatment and current additional disability subsequent to treatment is not sufficient to meet the causation element of a § 1151 claim; rather the evidence must reveal an event or action that directly caused the resulting disability or death.  38 C.F.R. § 3.361(d).  In other words, the alleged action or event that occurred during VA treatment must be more than a remote or contributing cause of the resulting disability or death.  See id.

When determining whether the underlying cause of a Veteran's resulting disability or death constitutes an event not reasonably foreseeable, the claim must be viewed within the context of what a reasonable health care provider would have foreseen.  Id.  More specifically, the risk of such an event or occurrence must not be one that a reasonable health care provider would have considered an ordinary risk of the treatment provided.  Id.  In deciding whether an event was reasonably foreseeable VA considers whether the risk of the underlying event was the type of risk a reasonable healthcare provider would have disclosed in in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

To establish negligence, in addition to showing actual causation, the evidence must show that in rendering treatment either: (1) VA failed to exercise the degree of care that would have been expected of a reasonable health care provider; or (2) VA furnished the treatment rendered without the Veteran's or the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  Express consent may be given orally or in writing.  Id.  Moreover, although signature informed consent is not always required, it is required in all cases involving procedures that require the use of sedation or require anesthesia or narcotic analgesia, such as surgery.  See id.  However, minor deviations from the informed consent requirements of 38 C.F.R. § 17.32 do not preclude a finding by the Board that the treatment at issue was rendered with the Veteran's informed consent, provided the deviation is "immaterial" to the circumstances of the case.  Id.  Moreover, both substantive and procedural deviations from 38 C.F.R. § 17.32 may constitute only minor, immaterial deviations from the regulatory informed consent procedures so long as a reasonable person in similar circumstances would have proceeded with the medical treatment rendered even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98, 107 (2011).  Whether a deviation from the regulatory informed consent procedures is minor and immaterial is a question of fact to be determined by the Board in the first instance.  Id.

Here, documentation of the Veteran's signature consent is missing from the claims file.  Although the contents of the Veteran's signature consent is not necessarily vital to the Veteran's claim, the record reveals that the Veteran has challenged two aspects of the informed consent he gave to neck surgery: (1) that he may not have been informed of other alternatives to carotid endarterectomy surgery, specifically a stenting procedure, as evidenced by his submission of a March 2010 Chicago Tribune article; and (2) that he was informed that a carotid endarterectomy was a routine procedure with only a 1.5 percent chance of any post-surgical complications, as evidence by his September 2009 lay statement.  In light of the Veteran's lay statements and other submissions, and that the Veteran's signature consent was likely obtained prior to surgery, this document should be collected before the Board renders a final decision on this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's signature consent to August 2008 neck surgery.  Efforts to procure this form should be documented in the claims file, and if a search produces negative results, the Veteran must be informed in writing.

2. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




